Opinion,
Mr. Justice Green :
We are unable to agree with the learned court below in the conclusion reached in this case. In the opinion it is said: “ It is conceded that the verdict and sentence in this case if in the *323Quarter Sessions would not make the county liable as the law stood in 1861.” This is undoubtedly correct, for the simple reason that neither the act of 1861 nor any other law, prior to the act of 1887, imposed liability upon the county upon the particular conditions mentioned in the latter act. The act of May 19, 1887, P. L. 138, provides, “that the costs of prosecution accruing in every case of misdemeanor in any of the Courts of Quarter Sessions of the peace of this commonwealth, shall on the termination of the prosecution by the bill of indictment being ignored by the grand jury, or by a verdict of the traverse jury and sentence of the court thereon, be immediately chargeable to and paid by the proper county.” The conditions of liability on the part of the county as established by this act are, that the case shall be a misdemeanor in a Court of Quarter Sessions, that the prosecution shall have terminated by the bill of indictment being ignored by the grand jury, or that it shall have been terminated by the verdict of the traverse jury and sentence of the court thereon. None of these conditions either did or could-subsist in the present case. It was not a case in any court of Quarter Sessions, there was no bill of indictment by a grand jury, and the prosecution was not terminated either by an ignoramus, or by the verdict of a traverse jury and sentence of the Court of Quarter Sessions. The case was a proceeding before a justice of tbe peace, under a local law applicable to particular counties only, whose proceedings, it is true, are to have the same force and effect as in the trial of similar offences in the Court of Quarter Sessions, and with the same power in the jury to impose costs as is conferred upon juries in the Court of Quarter Sessions, but it is a special and limited jurisdiction still. The jury did not see ñt to impose any of the costs upon the county, and this would have relieved the county from any liability even in the Quarter Sessions until the passage of the act of 1887. But that act did not embrace cases arising before justices under the special and limited jurisdiction conferred upon them. It -was limited by its express terms to cases pending in the Courts of Quarter Sessions, and we cannot extend it beyond its plain words without invading the province of the legislature. The case of Codding v. Bradford County, 116 Pa. 47, has no application. It involved the construction of certain sections of the act of *3241861, establishing the special jurisdiction o£ the justices, but had no relation to the act of 1887, nor to any question such as we are now considering.
Judgment reversed.